Exhibit 99.2 N E W SR E L E A S E TALISMAN ENERGY SELLS NON-CORE DUTCH ASSETS CALGARY, Alberta – September 3, 2008 – A wholly-owned subsidiary of Talisman Energy Inc. has entered into an agreement with Total Holdings Nederland B.V. to sell Talisman’s entire non-operated interests in the Dutch sector of the North Sea for US$480 million, excluding working capital. “We continue to focus Talisman’s portfolio in line with our new strategy,” said John A. Manzoni, President and Chief Executive Officer. “With the earlier sale of our Danish assets and now this transaction, the emphasis in the North Sea will be on positioning our UK assets as a firm production base and growing our Norwegian business.” These interests in the Dutch sector of the North Sea include 10.25% of the K4b/K5a licence, 20.273% of the K5b licence and 8% of the E18a licence. Talisman’s production from the fields in 2007 averaged approximately 23 mmcfe/d, with year end proved reserves of approximately 43 bcfe. The sale is subject to the usual government and third party consents. Talisman Energy Inc. is an independent upstream oil and gas company headquartered in Calgary, Alberta, Canada.Talisman has operations in Canada and its subsidiaries operate in the UK, Norway, Southeast Asia, North Africa and the United States. Talisman’s subsidiaries are also active in a number of other international areas. Talisman is committed to conducting its business in an ethically, socially and environmentally responsible manner. The Company is a participant in the United Nations Global Compact and included in the Dow Jones Sustainability (North America) Index. Talisman’s shares are listed on the Toronto Stock Exchange in Canada and the New York Stock Exchange in the United States under the symbol TLM. For further information, please contact: Media and General Inquiries:Shareholder and Investor Inquiries: David Mann, Senior Manager, CorporateChristopher J. LeGallais & Investor CommunicationsSenior
